Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 07/07/20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/07/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Wei on 03/05/21.

In the claims:
In claim 1, line 1, replace the phrase “An apparatus for coating photoresist” with the phrase “An apparatus configured to coat photoresist”.
In claim 1, line 12; replace the phrase “a bottom plate” with the phrase “the bottom plate”.
In claim 2, line 2, replace the phrase “a center” with the phrase “the center”.
In claim 2, lines 3-4, replace the phrase “a surface of the substrate” with the phrase “the surface of the substrate”.
In claim 15, line 1, replace the phrase “the apparatus for coating photoresist” with the phrase “the apparatus configured to coat photoresist”.
In claim 19, lines 5-8, delete the phrase --a plurality of gas injection holes located at the center of the cover plate, and configured to input the gas supplied by the gas supply unit into the device cavity therethrough; and a plurality of gas extraction holes provided on a bottom plate of the photoresist application unit, and symmetrically arranged with a rotation axis of the rotation platform as a central axis,--

The following is an examiner’s statement of reasons for allowance: As argued by applicant (see Remark pages 1-3, Tanaka discloses at paragraph [0048], “The gas supply unit 160 supplies a nonreactive gas such as a nitrogen gas or the like (hereinafter, simply referred to as “gas”) in the outer chamber 110 toward the substrate W. The nitrogen gas or clean air introduced through the gas inlet openings 160c and the rectifying plate 160d having the rectifying holes 160e is re-collected via the drain unit 118 or 124 installed at the lower end of the outer chamber 110.” Tanaka also discloses at paragraph [0060], “The gas inlet openings 160c are provided at the sidewall 160b of the inner chamber 120. The gas inlet openings 160c are equi-spaced in four directions, for example, and they function to introduce the gas provided from the gas supply unit 160 in a uniform manner. That is, the gas inlet openings 160c are formed at well-spaced positions in the plane direction of the rectifying plate 160d without being gathered at any particular position… In addition, Applicant submits that Tanaka only discloses the drain unit 124 being disposed at the bottom of outer chamber 110 rather than on the bottom plate of the device cavity.  Takagi et al discloses (see Figs 2 and 4) a dry processing apparatus comprising a plurality of gas injection holes (6) and a gas extraction hole (channel 13) toward the exhaust pump.  However, in Takagi et al the device is not a photo resist coating apparatus and the gas extraction is not provided in plural and symmetrically arranged with a rotation axis of the rotation platform as a center axis.  Prior art of record does not disclose or suggest an apparatus configured to coat photoresist comprising, among others, a gas supply unit configured to supply gas to a photoresist application unit; wherein the photoresist application unit comprises: a at a center of the cover plate and configured to input the gas supplied by the gas supply unit into the device cavity therethrough, and wherein the plurality of gas extraction holes are provided on a bottom plate of the photoresist application unit and symmetrically arranged with a rotation axis of the rotation platform as a central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/